Citation Nr: 0736884	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-13 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for a left arm tremor, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
June 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, that denied the issue on 
appeal.

This case was previously remanded in February 2006.  In the 
remand, among other things, the Board requested that the RO 
issue a statement of the case on the issues of service 
connection for irritable bowel syndrome and multiple joint 
and back pain, both claimed as due to an undiagnosed illness.  
The RO issued that statement of the case in May 2006.  The 
June 2006 cover letter for that statement of the case advised 
the veteran that he must file a formal (substantive) appeal 
within 60 days of the letter, or within the remainder, if 
any, of the one-year period following notice to him of the 
action appealed.  Otherwise, the letter advised, the VA would 
close his case.  There was no time remaining in that one-year 
period, because the RO had issued notice of the action 
appealed to the veteran in August 2004.  Nor did the veteran 
provide a substantive appeal within 60 days of the letter, or 
at any time to date.  As such, the issues of service 
connection for irritable bowel syndrome and multiple joint 
and back pain, both claimed as due to an undiagnosed illness, 
are not for appellate review.  See 38 C.F.R. § 20.320(b) 
(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

According to the supplemental statement of the case dated in 
May 2006, this appeal remains denied because incomplete 
paralysis of left hand movements that is at least mild is not 
shown by objective medical evidence.  The Board notes, 
however, that objective medical evidence of such severity of 
disability is not required under 38 C.F.R. § 3.317 (2007) for 
service connection for an undiagnosed illness, but only 
objective indications, which may include both signs, in the 
medical sense, and non-medical indicators, which are capable 
of independent verification.  See Gutierrez v. Principi, 19 
Vet. App. 1 (2004).  It thus does not appear that the RO has 
considered the entire range of evidence applicable to this 
case.

Specifically, a VA mental health note dated in September 2002 
indicated that the veteran had deficits in drawing an 
interlocking pentagon, apparently due to a hand tremor.  
Reportedly, the second pentagon was really a triangle, 
although the border was very jagged.  He also wrote a 
sentence in a very shaky hand.  Additionally, the veteran's 
October 2002 statement in support of claim is in an extremely 
shaky hand, for the veteran's age, which was then 36.  
(According to an October 2002 general VA examination, the 
veteran is left-hand dominant.)  It is also noted that the 
veteran's civilian occupation as a roofer requires working 
with the hands. 

Regarding the cause of the veteran's tremor, neurological VA 
examination in November 2002 disclosed inconsistent 
neurological findings for the left side of the veteran's 
body.  It was indicated that an MRI or a CT scan of the spine 
would help investigate this, and a CT that day was 
recommended.  The tremor was suspected to be familial, 
physiological, or essential in nature, but Parkinson's, while 
unlikely, was to remain in the differential [diagnosis].  
However, a February 2005 VA neurology note indicates that on 
that day the veteran wrote without difficulty.  

Unfortunately, it does not appear that the aforementioned MRI 
or CT scan was ever performed.  The representative's October 
2007 informal hearing presentation also commented on the 
absence of a definitive diagnosis in the neurological VA 
examination.  Under 38 C.F.R. § 3.156 (2007), additional 
medical examination is warranted if, as here, the medical 
evidence on file establishes that the claimed disability may 
be associated with service.  Such VA examination is needed 
here to determine the actual nature and extent of the claimed 
left arm tremor. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for left arm 
tremor since December 2005.  After 
securing any necessary release, the RO 
should attempt to obtain these records.

2.  The veteran should be afforded a VA 
neurological examination to determine the 
nature and severity of left arm tremor.  
The claims folder should be made 
available to the examiner for review 
before the examination.  All indicated 
diagnostic tests to determine the nature 
of any tremor, such as spinal CT or MRI, 
must be completed and the results 
considered in determining the nature and 
severity of left arm tremor.  The 
examiner should be asked to reply to the 
following requests for information:

a.  Does the veteran have a chronic left 
hand/arm tremor?

b.  If the veteran has a chronic left 
hand/arm tremor, can this disability be 
attributed to any known clinical 
diagnosis, whether organic or non-organic 
in cause?  

c.  If so, what is the diagnosis?

d.  If not, please explain why.

e.  Any specific nerve(s) affected should 
be identified if possible.  

f.  The severity of the problem should be 
fully described.  

g.  A rationale should be provided for 
all opinions offered. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, giving consideration to all 
objective indications capable of 
independent verification, should severity 
of disability under 38 C.F.R. § 3.317 be 
the basis for the decision.  If any 
benefit sought on appeal, for which an 
appeal has been perfected, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



